Citation Nr: 0817390	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  02-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant became permanently incapable of self-
support prior to his 18th birthday for the purpose of death 
pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a surviving "child" of the veteran who 
served on active duty from May 1943 to December 1945.  The 
veteran died in November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 26, 
2006, which vacated an April 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a March 2000 decision by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded for additional 
development in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the AMC received 
additional evidence subsequent to the issuance of a February 
2008 supplemental statement of the case and prior to 
recertification of the appeal to the Board.  In 
correspondence dated March 19, 2008, the appellant's attorney 
requested that the submitted private medical records be 
reviewed by the agency of original jurisdiction prior to 
transfer to the Board.  As the veteran has not waived agency 
of original jurisdiction consideration of this evidence, 
these matters must be remanded for additional development.  
See 38 C.F.R. §§ 19.31(b), 20.1304(c) (2007).  

The Board also notes that the requirements for VA benefits as 
a child permanently incapable of self-support prior to his or 
her 18th birthday include that the person be unmarried.  See 
38 C.F.R. §§ 3.57, 3.356 (2007).  In this case, Social 
Security Administration (SSA) and private medical records 
indicate the appellant is married.  In correspondence dated 
in August 2006 the AMC requested that the appellant provide 
information as to his present marital status, but no response 
was received as to this matter.  The Board finds that as the 
appellant's standing as a claimant for the issue presently on 
appeal is dependent on his status as an unmarried person 
additional development is required prior to appellate review.  

The appellant should be requested to provide evidence 
demonstrating his present marital status and evidence as to 
the manner of termination of any prior marriages.  The 
appellant and his attorney should be notified that if the 
requested evidence is not furnished within one year of the 
date of the request the claim will be considered abandoned.  
See 38 C.F.R. § 3.158(a) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
provide information as to his present 
marital status and as to the manner of 
termination of any previous marriages, 
i.e. marriage certificates and divorce 
decrees, etc.  The appellant and his 
attorney should be notified that if the 
requested evidence is not furnished 
within one year of the date of the 
request the claim will be considered 
abandoned.  See 38 C.F.R. § 3.158(a).

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  Prior to any re-
adjudication on the merits of the issue 
on appeal a determination must be made as 
to the appellant's standing as a claimant 
based upon his marital status or the 
abandonment of the claim based upon the 
failure to furnish requested evidence.  
If any benefit sought remains denied, the 
appellant and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



